Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
	The amendments filed on 7/14/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
112f
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Regarding claim 9, the limitation of “air flow modification means configured to direct air flow to transfer heat to or from an underside surface of the solar PV panel, the air flow modification means including: ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “configured to direct air flow to transfer heat to or from an underside surface of the solar PV panel” without reciting sufficient structure to achieve the function. The generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the claim limitation, “air flow modification means configured to direct air flow to transfer heat to or from an underside surface of the solar PV panel” the specification [para. 38] defines the following “the heat transfer apparatus including at least one gas passage for the gas to flow into, through or out of the apparatus, and gas flow modification means configured to direct flow of the gas to transfer heat to or from the thermal and/or PV panel.” and para. 57 discloses the following “at least one jet arranged and configured to direct a flow of gas toward an underside of a solar panel.” with the claim limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner suggests deleting the limitation of “means” within the limitations of claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, 16-17, 20, 22-25, 32, 34-35, 37-40, 44, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 9, the limitation of “a cooling thermal output” is not within the specification. Para. 31 is the closest to the limitation which discloses the “efficiency thermal output” but does not disclose the limitation of “a cooling thermal output”
Claims 12, 16-17, 20, 22-25, 32, 34-35, 37-40, 44, and 46 are also rejected since the claims depend on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12, and 22 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Williams (US Pub No. 2015/0194557) 
Regarding Claim 1, Williams et al. teaches a hybrid solar air photovoltaic thermal (PVT) collector [Fig. 9a, 0039] including:
at least one a solar photovoltaic (PV) panel having a plurality of photovoltaic cells [12, Fig. 7, 0055] for receiving solar radiation [Fig. 7, Fig. 9] and 	the apparatus for generating a cooling thermal output during night-time [0071, gas from solar panel is carried to an heat exchanger or low temperature electrical energy generation device, or interior space. Furthermore, the PVT can be placed on roof as shown in figure 11, so the PVT system would be expected to be able to operate during night time], 	
a heat transfer apparatus [Fig. 9, and Fig. 10a-10b, 0071] including: 	at least one air passage for air to flow into [gas filled chamber 24 and 26, Fig. 9a, 0071], through or out of the heat transfer apparatus [48, Fig. 10a, 0071], and 	air flow modification means configured to direct air flow to transfer heat to or from an underside surface of the solar PV panel [gas chamber 26, Fig. 9a, 0071], 
the air flow modification means including:
an array of jets, air nozzles or orifices [55, Fig. 9, 0075] provided in a flow path between a supply air passage of the heat transfer apparatus and the underside of the solar PV panel, wherein said jets, nozzles or orifices are configured to direct the air flow at the underside surface of the solar PV panel [see gas filled chamber 26, Fig. 9a, 0071], and
at least one drain to evacuate spent said air flow from the underside surface of the solar PV panel through at least one space between adjacent air passages and/or between at least one said air passage and a peripheral edge of the PV panel or mounting cassette to an outlet of the heat transfer apparatus [See 56 in figure 10a, 0071, the system of figure 10a shows the gas circulation through 56],
wherein the at least one air passage includes multiple air passages, chambers or plenums through which supply and return air flows during use, the multiple air passages, chambers or plenums being arranged in series such that air flows from one to the other, or are arranged in parallel such that air flow is shared/split through the air passages, chambers or plenums to ensure even air flow delivered to each of the photovoltaic cells [Fig. 9 and Fig. 10, and Fig. 10a, 0071, 0075, the gas flows is circulated in an open or closed loop].
Regarding Claim 12, Williams is relied upon for the reasons given above, Williams et al. teaches including at least one layer of glazing [10, Fig. 7, 0055]  over at least part of the plurality of photovoltaic cells or the PV panel, such that solar radiation passes through the glazing prior to reaching at least one photovoltaic (PV) cell [Fig. 7 and Fig. 9].
Regarding Claim 22, Williams is relied upon for the reasons given above, Williams et al. teaches wherein air flow from the respective at least on air passage chamber or plenum to one or more of said jets, nozzles, or orifices in a region is controlled by limiting or increasing air pressure within the respective at least one air passage, chamber or plenum an/or restricting/opening the diameter/width or size of one or more said jets, nozzles or orifices in a said region and/or by allowing/preventing flow of air into or out of the one or more said jets, nozzles, or orifices in the region [0071].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557)
Regarding Claim 24, Williams is relied upon for the reasons given above, Williams et al. is silent on wherein the or each respective jet, nozzle or orifice projects to a height H relative to a flush mount jet height h above a base plane/surface at the root of the jet, the height being between 3.00 mm and 25 mm.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of pipe and pipe opening of modified Williams, with said construction cost and operating efficiency both changing as the parameters of pipe and pipe opening are changed, the precise parameters of the pipe and pipe opening would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the or each respective jet, nozzle or orifice projects to a height H relative to a flush mount jet height h above a base plane/surface at the root of the jet, the height being between 3.00 mm and 25 mm.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the pipe and pipe opening in the apparatus of Williams et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 25, Williams is relied upon for the reasons given above, Williams et al. is silent on wherein the height H is a proportion relative to h, the proportion being between 20% and 80%.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of pipe and pipe opening of modified Williams, with said construction cost and operating efficiency both changing as the parameters of pipe and pipe opening are changed, the precise parameters of the pipe and pipe opening would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the height H is a proportion relative to h, the proportion being between 20% and 80%” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the pipe and pipe opening in the apparatus of Williams et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim(s) 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557) in view of Zhang (US Pub No. 2020/0033013)
Regarding Claim 16, Williams is relied upon for the reasons given above, Williams et al. is silent on including a condensation collection system. 
Zhang et al. teaches a PVT heat pump system comprises a PVT photoelectric evaporation/condensation module 1, a compressor 2, a four-way reversing valve 3, a heat storage water tank 4, a dry filter 5, an electronic expansion valve 6, a one-way refrigerant valve group 7 and a cooling terminal evaporator [0008], use to provide improve the utilization rate of the energy to the maximum extent [0004]
Since Williams is concerned about removing condensation build up [0081], it would have been obvious to provide the heat pump system of Zhang et al. to the apparatus of Williams et al. in order to provide improve the utilization rate of the energy to the maximum extent [0004].
Regarding Claim 17, within the combination above, modified Williams et al. teaches the condensation collection system including one or more channels or ducts provided on or within the PV panel or connected to the PV panel [See rejection above, Zhang: 0009-0010].
Regarding Claim 20, within the combination above, modified Williams et al. teaches further including a control arrangement for controlling flow through a number of the jets, air nozzles or orifices in use at any one time and/or for control of the velocity of air through the jets, air nozzles, or orifices [Fig. 9, 0075].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557) in view of Prakash (US Pub No. 2014/0166074)
Regarding Claim 23, Williams is relied upon for the reasons given above, Williams et al. is silent on wherein the or each respective jet, nozzle or orifice has a sectional profiled or parallel square edged profile, convex profile, concave profile, long radium nozzle square exit profile, long radius,, nozzle profile (Pencil end), long radius nozzle (expansion end), long radius nozzle (mitred end), or a number of the jets having a combination of two or more therof.
Prakash et al. teaches pipes for cooling which can be square or circular [0046] that allows transfer of heat transfer fluid [0048].
Since Williams teaches the use of pipes 54 with openings 55 in figure 9 [0075], that provides a heat transfer fluid [0068], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the pipe and openings of Williams with the square shape as shown by Prakash et al. as it merely the selection of a convention pipe and opening shape for transferring heat transfer fluid in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 32, 34-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557) in view of Brottier (US Pub No. 2016/0079460)
Regarding Claim 32, Williams is relied upon for the reasons given above, Williams et al. is silent on including surface treatment/coating on a rear of the PV panel, wherein the surface treatment of the rear of the PV panel includes a textured surface that is selected from the group consisting of  ridges, (11) undulations, (111) cross hatching, (iv) raised, indented, embossed or impressed patterning, (iv) random surface texture, (v) roughing and mixtures thereof.
Brottier et al. teaches a PV panel with the formation of ridges 20 formed on the back of a PV panel 1, used to provide increased heat transfer surface [Fig. 1, 0057-0059].
Since Williams et al. is concerned about the flow of heat exchange fluid [0070], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify rear of the PV panel with the textures surface of Brottier et al. in order to provide increase heat transfer [0057-0059].
Regarding Claim 34, within the combination above, modified Williams et al. teaches wherein the surface texture is applied onto or into the external layer of the PV panel or as an applied sheet [See rejection above].
Regarding Claim 35, within the combination above, modified Williams et al. teaches further including attachments or coatings applied to or behind the panel immediately underneath a jet, nozzle or orifice flow axis or along a surface trajectory of the jet, nozzle or orifice or at a boundary between two or more interposing jet, nozzle or orifice flows [[See rejection above]]
Regarding Claim 37, within the combination above, modified Williams et al. teaches wherein the  passages, chambers or plenums include insulation [Williams: see insulating panel 18, Fig. 7, 0065].
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557) in view of Boer (US Pub No. 2008/0223436) 
Regarding Claim 38, Williams is relied upon for the reasons given above, Williams et al. is silent is silent on wherein the insulation
includes a reflective coating or reflective layer, a foam cell wall structure, a laminated structure, or a combination of two or more thereof.
Boer et al. teaches the use of a back reflector 10 comprising a metallic based reflective layer [10, Fig. 1, 0022] used to provide improved efficiency for the solar cells [0028].
Since Williams et al. also teaches the use of a back sheet, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the insulation back layer of Williams et al. with the reflective layer of Boer et al. in order to provide solar cells with improved efficiency [0028]
Claim 39-40, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No. 2015/0194557) in view of Turney (US Pub No. 2018/0340704)
Regarding Claim 39, Williams is relied upon for the reasons given above, Williams et al. teaches a photovoltaic thermal (PVT) system including a collector according to claim 9, Williams et al. is silent a power inverter, at least one photovoltaic thermal (PVT) apparatus and a primary air handling unit (AHU)
Turney et al. teaches a building HVAC system [Fig. 1, 0044] comprising a HVAC system 100 [0046], a inverter in a primary air handling unit in figure 5 [0069] where the RTU includes a photovoltaic panels [0039].
Since Williams et al. teaches the use of a pv panels on a roof, it would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the PVT of Williams with the AHU of Turney et al. as it is merely the selection of conventional means for providing heating and cooling to building zones [0038].
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 40, within the combination above, modified Williams et al. teaches wherein the primary AHU includes at least one fan [Turney: Fig. 5, 0038], ducting interconnections to the at least one PVT apparatus [Turney: 0048], ducting connections to a combined thermal transfer and storage module (CTTSM), ducting interconnections to an ambient air inlet and an ambient air exhaust [Turney: 0046- 0047].
Regarding Claim 44, within the combination above, modified Williams et al. teaches including a flow rate and /or temperature monitoring system that senses flow rate and/or temperature within or through the at least one air passage, chamber or plenum or before or after jets, or at an intake and/or outlet, or a combination of two or more thereof [Fig. 3, 0056]]
Regarding Claim 46, within the combination above, modified Williams et al. teaches wherein the monitoring system controls a blend of open and closed loop mode air [0054]
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Williams et al., Williams et al. teaches a plurality of pv cells 12 in figure 7, 0055, the air is circulated in the chambers 24 and 26, which would result in air being flowing and contacting the surface of the pv cells. There are multiple passages shown in figure 9 showing passages for air flow.
Figure 1a of the instant application is relevant; however, is not commensurate in scope with the claims. The prior art meets the limitations of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726